Citation Nr: 9915012	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
with tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1979.

In January 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland denied the 
veteran's claim for service connection for bilateral hearing 
loss to include tinnitus.  At the same time, the RO granted 
service connection for residuals of septoplasty for deviated 
septum and assigned a 0 percent disability rating.  The RO 
also considered the veteran's service connection claim for 
allergic rhinitis (claimed as sinusitis) but denied this 
claim after finding the condition to be congenital or 
developmental and unrelated to military service.  The 
veteran timely appealed to the Board of Veterans' Appeals 
(Board).  He filed his Notice of Disagreement (NOD) in 
January 1998, listing his hearing loss claim as the only 
issue of appeal.  He subsequently perfected his appeal by 
filing a VA Form 9 (Substantive Appeal) in April 1998.  
Again in this document, the veteran only expressed his 
desire to appeal his bilateral hearing loss claim.  
Accordingly, the only issue over which the Board currently 
has jurisdiction is the issue appearing on the cover page of 
this decision.  

The veteran also indicated on his Form 9 that he wanted a 
hearing at his local VA office.  Form 9 explains that Travel 
Board hearings are not conducted at either the Washington, 
D.C. or Baltimore Regional Offices.  In addition, the 
veteran signed an additional form which explained that he 
would need to select a Board hearing in Washington D.C. if 
he wanted something other than an RO hearing at his local VA 
office.  The veteran's Form 9 and additional form are 
construed by the Board as a request for an RO hearing.  The 
veteran was scheduled for an RO hearing on August 5, 1998.  
This hearing was canceled at the veteran's request when he 
advised the RO that he had obtained the assistance of a 
Service Organization (SO).  Another hearing was scheduled 
for September 16, 1998 and notice was sent to the veteran 
and to his SO.  The veteran did not appear for this hearing 
and did not contact the RO in order to have the hearing 
rescheduled.  Under these circumstances, the Board finds 
that the veteran's request for an RO hearing has effectively 
been withdrawn.  See 38 C.F.R. § 20.704(e) (1998).  


FINDINGS OF FACT

1.  Although slight right ear hearing loss was first shown 
at service separation, the veteran is not currently shown to 
have current right ear hearing loss recognized as a 
disability for VA purposes.

2. The left ear hearing loss shown on the veteran's pre-
enlistment examination did not increase in severity during 
service, and there is otherwise no competent medical 
evidence of a nexus between current left ear hearing loss 
and service.

3.  There is no competent evidence of a nexus between any 
current tinnitus and service.  

CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
with tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Background

The veteran alleges that he experienced hearing loss with 
tinnitus in service.  His DD-214, reflecting active military 
service from December 1976 to November 1979, lists his 
primary military occupational specialty as pharmacy 
specialist.  Among his decorations received were 
sharpshooter badges for the M-16 rifle and the hand grenade.  

The veteran's service medical records (SMRs) include a graph 
reflecting the results of an audiogram conducted in May 
1976, in connection with a pre-enlistment physical 
examination.  Although the no report providing the numerical 
equivalents of the pure tone thresholds elicited during the 
evaluation is of record, the graph appears to reflect left 
ear decibel loss of nearly 50 at 4000Hz.  

On audiological evaluation for separation purposes in 
September 1979, the following pure tone thresholds were 
reported:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
30
25
60
LEFT
15
5
5
15
15
15

At that time, the diagnosis was slight high frequency 
hearing loss in the right ear.  

The first post-service diagnosis of hearing loss is 
reflected in the report of a July 1996 VA audioligical 
evaluation.  The audiologist noted that the veteran then 
presented complaining of decreased hearing sensitivity and 
tinnitus.  Pure tone thresholds then recorded, in decibels, 
are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
25
35
40
LEFT
10
10
15
35
50
50

Average pure tone thresholds were recorded as 20 decibels in 
the right ear and 28 decibels in the left ear; speech 
discrimination scores were 96 percent and 92 percent in the 
left and right ears.  The assessment was sloping mild to 
moderate high frequency hearing loss. 

VA medical outpatient treatments records dated from April 
1995 to September 1997 pertain to hospitalization and 
treatment for unrelated conditions.

The record contains a December 1997 statement from  Philip 
G. Bahnken, identified as the Certified Hearing 
Conservationist at Fort Campbell's Army Hospital when the 
claimant was stationed there.  Mr. Bahnken indicated that 
the veteran had come to him in the summer of 1979, 
complaining of having difficulty hearing the television, 
headaches, and ringing in his ears.  According to Mr. 
Bahnken, he conducted an audiological evaluation of the 
veteran, which revealed findings consistent with bilateral 
hearing loss, and he recalled that the left was worse than 
the right.  He indicated that he encouraged the veteran to 
arrange an appointment with the hospital's audiologist; the 
record contains no indication that any audiological 
evaluations other than those cited to above were performed 
in service.

B.  Analysis

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998). 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is 
well grounded, then his appeal must be denied, and VA does 
not have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that 
he still has such a condition.  See also 38 C.F.R. 
§ 3.303(d).  Such evidence, however, must be medical unless 
it relates to a condition as to which, under the court's 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service, provided that 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

At the outset, the Board would point out that as regards the 
right ear, the SMR's clearly reflect that right ear hearing 
loss was first shown at service separation.  Significantly, 
however, his current right ear hearing loss does not meet 
the regulatory requirements for recognition as a disability 
under 38 C.F.R. § 3.385.  Thus, there is no current 
disability upon which to predicate a grant of service 
connection for right ear hearing loss.  In the absence of a 
current disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, as regards the left ear, the Board acknowledges, 
as the veteran has pointed out, that his SMRs do show a left 
ear hearing deficiency prior to service, as evidenced by an 
audiogram conducted at his pre-enlistment physical in May 
1976 reflecting a decibel loss of almost 50 at 4000 Hertz.  
Such evidence establishes that left ear hearing loss 
preexisted service.  Furthermore, the Board notes the record 
establishes a left ear hearing loss meeting the regulatory 
criteria for current disability under 38 C.F.R. § 3.385.  
However, service connection for left ear hearing loss may 
not be granted in the absence of competent evidence of a 
nexus between the veteran's current disability and service.  
In this regard, the Board notes that a preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is increased disability during 
service, unless there is a specific findings that such 
increased disability is attributable to the natural 
progression of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  In this case, however, there is no 
competent evidence that the veteran's left ear hearing 
deficiency increased in severity due to service.  In fact, 
the SMR's reflect that the veteran's left ear hearing in the 
4000 Hz frequency range actually improved during service (it 
was recorded at 15 Hertz during his separation physical in 
September 1979), and the statement of the veteran's former 
service comrade (even if accepted as credible), does not 
establish that increased disability had occurred.  
Furthermore, there is no competent medical opinion of record 
that the current level of hearing deficiency in the left ear 
is due to in-service aggravation of the hearing deficiency 
shown at service entry.  

Finally, as regards the veteran's assertions that his 
current tinnitus has its origins in service, the Board 
notes, initially, that there also is no clear objective 
evidence that the veteran currently suffers from tinnitus; 
although he complained of that condition on VA examination 
in 1996, only hearing loss was then diagnosed.  Even 
assuming, arguendo, that he currently suffers from such 
condition, there is no competent evidence that such 
condition is related to any incident of service.  Despite 
the veteran's (and Mr. Bahnken's) assertions, the SMRs 
reflect no complaint, finding, or diagnosis of tinnitus 
(associated with any hearing loss or otherwise) in service, 
and there is otherwise no objective contemporaneous support 
for the current contentions.  Furthermore, even if the 
veteran's assertions were accepted as establishing 
continuity of symptomatology (ringing in the ears since 
service), the fact remains that there is no indication that 
treatment for such symptoms was sought prior to the 1996 VA 
examination, and that there is no competent medical opinion 
establishing a nexus between the symptoms the veteran claims 
to have experienced since service and a current condition of 
service origin.

The Board does not doubt the sincerity of the veteran's 
belief that his current bilateral hearing loss with tinnitus 
is the result of his service in the military.  However, he 
simply does not have the medical expertise or training to 
establish that he currently has a right ear hearing loss 
disability for VA purposes, nor is he competent to render an 
opinion as to the etiology of any current hearing loss with 
tinnitus.  Therefore, even if his assertions of noise 
exposure in service are accepted as credible 
(notwithstanding the fact that he is not a combat veteran 
and thus, contrary to his representative's assertions, the 
provisions of 38 U.S.C.A. § 1154(b) are not specifically 
applicable to him), his allegations as to diagnosis and 
nexus have no probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board emphasizes that 
evidence, and not just allegations must support a well-
grounded claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in 
developing the evidence pertinent to his claim.  See Epps, 
126 F.3d at 1468.  Moreover, the Board is aware of no 
circumstances in this case that would put VA on notice that 
any additional relevant evidence may exist that, if 
obtained, would make his claim well grounded.  See McKnight 
v. Gober, 131 F.2d 1483, 1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in 
the April 1998 Statement of the Case (SOC) of the 
requirements to submit a well-grounded claim.  Clearly then, 
he is not prejudiced by the Board's decision to deny his 
claim on the same basis.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-93 (1994).  Also, the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is necessary to make his claim well grounded 
and warrant full consideration on the merits.  See Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Hence, the VA has 
met its duty to inform him of the evidence necessary to 
support his claim.  See 38 U.S.C.A. § 5103(a).

ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for bilateral hearing loss 
with tinnitus is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



